Exhibit 10.3
PLEDGE AGREEMENT
(Membership Interests)(Kykuit Resources, LLC)
THIS PLEDGE AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is executed and delivered at Cleveland,
Ohio effective as of June 18, 2010, by JOHN D. OIL AND GAS COMPANY, a Maryland
corporation, and RICHARD M. OSBORNE, TRUSTEE OF THE RICHARD M. OSBORNE TRUST
UNDER TRUST AGREEMENT OF 1/13/95 (collectively, the “Pledgor”), to RBS CITIZENS,
N.A., dba Charter One (“Lender”).
INTRODUCTION:
A. John D. Oil And Gas Company, a Maryland corporation (“John D. Oil”) and
Richard M. Osborne (“Osborne”) are parties with Lender to that certain First
Amended and Restated Loan and Security Agreement dated as of March 28, 2008.
B. The Richard M. Osborne Trust Under Trust Agreement of 1/13/95 (the “Trust”)
is a party with Lender to that certain Unlimited Guaranty dated as of March 28,
2008.
C. Great Plains Exploration Company, LLC, an Ohio limited liability company
(“GPE”) and Oz Gas Ltd., a Pennsylvania limited liability company (“Oz”) are
parties with Lender to that certain Loan and Security Agreement dated August 2,
2007.
D. John D. Oil, Osborne, the Trust, GPE, and Oz are sometimes referred to
collectively as the “Borrowers”.
D. Borrowers and Lender are parties to the Forbearance Agreement dated as of
even date hereof (as the same may from time to time be amended, restated or
otherwise modified, the “Forbearance Agreement”) that sets forth, among other
things, the terms and conditions of Lender’s commitments to forbear pursuant to
the terms and conditions of the Forbearance Agreement; and
E. It is a condition precedent to the Lender entering into the Forbearance
Agreement that, among other things, Pledgor shall have executed and delivered to
Lender this Agreement.
THEREFORE, in consideration of the premises, to induce Lender to enter into the
Forbearance Agreement, and in consideration of the foregoing recitals
(incorporated herein by reference) and for other valuable considerations hereby
acknowledged as having been received, Pledgor hereby agrees, represents, and
warrants as follows:
1. Definitions. As used herein:
1.1. “Collateral” means all of the membership units or other equity interests of
Kykuit Resources, LLC, an Ohio limited liability company (“Kykuit”) owned by
Pledgor and more fully described on Exhibit A attached hereto, all additional
membership units or other equity interest of Borrowers from time to time
acquired by Pledgor by reason of splits, dividends, distributions and similar
transactions with respect to the Collateral, and all proceeds, income, fees,
profits, surplus, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed (collectively,
“Distributions”) in respect of or in exchange for any or all of such membership
units.

 

 



--------------------------------------------------------------------------------



 



1.2. “Debt” shall mean all obligations, liabilities and indebtedness of
Borrowers to Lender described in and pursuant to the Forbearance Agreement,
including but not limited to, the Judgment.
1.3 Capitalized terms used herein without definition have the meanings ascribed
to such terms in the Forbearance Agreement.
Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that Pledgor may from time to time hereafter deliver
additional securities to Lender as collateral security for its and Borrowers’
obligations under the Forbearance Agreement. Upon delivery to Lender, such
additional shares of securities shall be deemed to be part of the Collateral and
shall be subject to the terms of this Agreement whether or not Exhibit A is
amended to refer to such additional shares.
2. Security Interest. Pledgor hereby grants to Lender a security interest in the
Collateral as security for the Debt. Pledgor has executed appropriate transfer
powers in the form attached hereto as Exhibit B with respect to the Collateral
and concurrently herewith is depositing the Collateral and the aforesaid
transfer powers with Lender. Pledgor has also caused Borrowers to deliver to
Lender the Agreement of LLC attached hereto as Exhibit C. Pledgor authorizes
Lender at any time upon the occurrence of a Termination Event under the
Forbearance Agreement resulting from the failure to pay the Debt or any part
thereof when due, to transfer the Collateral owned by Pledgor into the name of
Lender or Lender’s nominee, but Lender shall be under no duty to do so.
Notwithstanding any provision or inference herein or elsewhere to the contrary,
Lender shall have no right to vote the Collateral and no right to receive
Distributions at any time unless and until there shall have occurred a
Termination Event under the Forbearance Agreement which is not remedied within
any period of grace provided under the Forbearance Agreement, if any.
3. Pledgor’s Representations and Warranties. Pledgor represents and warrants to
Lender as follows:
3.1. Pledgor is the legal record and beneficial owner of, and has good and
marketable title to, the Collateral, and the Collateral is not subject to any
pledge, lien, mortgage, hypothecation, security interest, charge, option,
warrant, or other encumbrance whatsoever, nor to any agreement purporting to
grant to any third party a security interest in the property or assets of
Pledgor which would include the Collateral, except the lien created hereunder
and the security interest created by this Agreement or otherwise securing only
Lender.
3.2. All of the Collateral has been duly authorized and validly issued, and is
fully paid and non-assessable.
3.3. Pledgor has full power, authority and legal right to pledge all of the
Collateral owned by Pledgor pursuant to the terms of this Agreement.

 

2



--------------------------------------------------------------------------------



 



3.4. No consent, license, permit, approval or authorization, filing or
declaration with any governmental authority, domestic or foreign, and no consent
of any other party, is required to be obtained by Pledgor in connection with the
pledge of the Collateral hereunder, which has not been obtained or made, and is
not in full force and effect.
3.5. The pledge, assignment and delivery of the Collateral hereunder creates a
valid first lien on, and a first perfected security interest in, the Collateral
and/or the proceeds thereof.
3.6. The pledged interests in Kykuit are represented by certificates.
3.7 Pledgor fully anticipates that the Debt will be repaid without the necessity
of selling the Collateral.
3.8. Pledgor has received consideration which is the reasonable equivalent value
of the obligations and liabilities that Pledgor has incurred to Lender.
4. Failure to Pay Debt. If the Debt or any part thereof shall not be paid in
full promptly when due and payable pursuant to the terms of the Forbearance
Agreement. Lender, in its discretion may, upon such terms and in such manner as
Lender shall deem advisable, sell, assign, transfer and deliver the Collateral,
or any part thereof, and in each case Lender shall apply the net proceeds of the
sale thereof to the Debt whether or not due, by such allocation as to item and
maturity as Lender in their discretion may deem advisable. No prior notice need
be given to Pledgor or anyone else in the case of any sale of Collateral which
Lender in good faith determines is customarily sold at any securities exchange
or in the over-the-counter market or in any other recognized market; but in any
other case Lender shall give Pledgor not fewer than ten days’ prior notice of
either the date after which any intended private sale may be made or the time
and place of any intended public sale. Pledgor waives advertisement of sale and,
except to the extent required by the preceding sentence, waive notice of any
kind in respect of any sale. At any public sale, Lender may purchase the
Collateral or any part thereof free from any right of redemption, which rights
are hereby waived and released. Any notice to Pledgor shall be sufficiently
given for all purposes when sent by registered or certified mail to the address
hereinafter set forth (or, in Lender’s discretion to any address of Pledgor
contained in Lender’s records) whether or not such notice is actually received,
but no other method of giving notice is hereby precluded.
5. Term of Pledge Agreement. Irrespective of any action, omission or course of
dealing whatever by Lender, but subject to the terms of the Forbearance
Agreement, this Agreement shall remain in full force and effect until the Debt
shall have been paid in full. Without limiting the generality of the foregoing,
Pledgor (a) agrees that Lender shall have no duty to make any presentment or
collection or to preserve any right of any kind, with reference to the
Collateral, and (b) agrees that Lender shall at all times have the right to
grant any indulgence to Borrowers and to deal in any other manner with
Borrowers, including the granting of any extension, renewal or increase of the
Debt or any part thereof, the increase or decrease of any rate of interest, the
forbearance from exercising any right, power, or privilege, including any right
to demand security, the release of, or forbearance from proceeding against, any
security or any obligor, the effecting of any other release, compromise or
settlement, the substitution of

 

3



--------------------------------------------------------------------------------



 



security (even if of a different character or value), and (c) waives notice of
the creation of any Debt, of any default under any note or other instrument
evidencing the Debt or any part thereof, of any act, omission, or course of
dealing by Lender, and any other notice to which Pledgor might be entitled to
but for the within waiver, and (d) acknowledges and agrees that the termination
or dissolution of Borrowers shall not affect the rights of Lender under this
Agreement and that this Agreement, notwithstanding such event, shall remain in
full force and effect until the Debt shall have been paid in full. Upon the
payment in full of the outstanding Debt, Lender shall return to Pledgor all
certificates or other instruments in its possession respecting the pledges under
this Agreement.
6. Additional Covenants of Pledgor.
6.1. Pledgor covenants and agrees to defend the right, title and security
interest of Lender in and to the Collateral and the proceeds thereof, and to
maintain and preserve the lien and security interest provided for by this
Agreement against the claim and demands of all persons, so long as this
Agreement shall remain in effect.
6.2. Pledgor covenants and agrees not to sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, or create, incur or
permit to exist any pledge, lien, mortgage, hypothecation, security interest,
charge, option or any other encumbrance with respect to any of the Collateral,
or any interest therein, or any proceeds thereof, except for the lien and
security interest provided for by this Agreement and any security agreement
securing only Lender.
6.3. Pledgor covenants and agrees (a) to cooperate, in good faith, with Lender
and to do or cause to be done all such other acts as may be necessary to enforce
Lender’s rights under this Agreement, (b) not to take any action, or to fail to
take any action which would be adverse to Lender’s interest in the Collateral
and hereunder, and (c) to make any sale or sales of any portion or all of the
Collateral valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales at Pledgor’s expense.
7. Attorney-in-Fact. Pledgor hereby authorizes and empowers Lender to make,
constitute and appoint any officer or agent of Lender as Lender may select, in
its exclusive discretion, as Pledgor’s true and lawful attorney-in-fact, with
the power upon the occurrence and continuance of a Termination Event under the
Forbearance Agreement to endorse Pledgor’s name on all applications, documents,
papers and instruments necessary for Lender to take actions with respect to the
Collateral, including, without limitation, actions necessary for Lender to
assign, pledge, convey or otherwise transfer title in or dispose of the
Collateral to anyone else. Pledgor ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney shall
be irrevocable for the life of this Agreement.
8. Costs and Expenses. If Pledgor fails to comply with any of its obligations
hereunder, Lender may do so in Pledgor’s name or in Lender’s name, but at
Pledgor’s expense, and Pledgor hereby agrees to reimburse Lender in full for all
expenses, including reasonable attorney’s fees, incurred by Lender in
protecting, defending and maintaining the Collateral.

 

4



--------------------------------------------------------------------------------



 



Without limiting the foregoing, any and all reasonable fees, costs and expenses,
of whatever kind or nature, including the reasonable attorney’s fees and
expenses incurred in connection with the filing or recording of any documents
(including all taxes in connection therewith) in public offices, the payment or
discharge of any taxes, maintenance fees, encumbrances or otherwise protecting,
maintaining or preserving the Collateral, or in defending or prosecuting any
actions or proceedings arising out of or related to the Collateral, shall be
borne and paid by Pledgor on demand by Lender.
9. Interpretation. Each right, power or privilege specified or referred to in
this Agreement is in addition to any other rights, powers and privileges that
Lender may have acquired by operation of law, by other contract or otherwise. No
course of dealing in respect of, nor any omission or delay in the exercise of,
any right, power or privilege by Lender shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further or other
exercise thereof or of any other, as each right, power or privilege may be
exercised by Lender either independently or concurrently with other rights,
powers and privileges and as often and in such order as Lender may deem
expedient. No waiver or consent granted by Lender in respect of this Agreement
shall be binding upon Lender unless specifically granted in writing, which
writing shall be strictly construed.
10. Assignment and Successors. This Agreement shall not be assigned by Pledgor
without the prior written consent of Lender. Any assignment of this Agreement by
Pledgor not consented to by Lender shall be null and void. This Agreement shall
bind and benefit the successors and assigns of Pledgor and Lender.
11. Governing Law. The provisions of this Agreement, and the respective rights
and duties of Pledgor and Lender hereunder, shall be governed by the laws of the
State of Ohio, without regard to principles of conflict of laws.
12. Severability. If at any time one or more provisions of this Agreement is or
becomes invalid, illegal or unenforceable in whole or in part, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
13. Consent to Pledge Agreement. Pledgor hereby consents to the execution and
delivery by Borrowers of the Agreement of LLC set forth below, including,
without limitation, the agreement of Borrowers that it will, without further
consent by Pledgor, comply with notifications communicated by Lender to
Borrowers which direct that the transfer of any or all of Pledgor’s interests in
Borrowers be registered or that any or all of such interests be redeemed.
[Remainder of Page Intentionally Left Blank.]

 

5



--------------------------------------------------------------------------------



 



14. WAIVER. PLEDGOR WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG LENDER AND
PLEDGOR ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTES OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT
IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY LENDER’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED
IN ANY NOTES OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED AND DELIVERED
BY PLEDGOR TO LENDER.
Executed and delivered at Cleveland, Ohio, as of the 18th day of June, 2010.

                          Address:               JOHN D. OIL AND GAS COMPANY    
                     
 
                                             
 
  Attn:           By:   /s/ Gregory J. Osborne    
 
                       
 
                  Print Name: Gregory J. Osborne    
 
                  Print Title: President    
 
                        Address:               RICHARD M. OSBORNE TRUST UNDER
TRUST AGREEMENT OF 1/13/95                          
 
                                             
 
                       
 
              By:   /s/ Richard M. Osborne    
 
                       
 
                  Richard M. Osborne, Trustee    

[Signature Page to __________________ Pledge Agreement]

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Collateral
Kykuit Resources, LLC (the “Company”)

              Pledgor’s Ownership Interest in   Membership Unit Name of Pledgor
  Collateral   Certificate No.
John D. Oil and Gas Company
  100% of its membership interests in the Company    
Richard M. Osborne, Trustee
  100% of its membership interests in the Company    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
IRREVOCABLE POWER TO TRANSFER SECURITY
FOR VALUE RECEIVED, the undersigned, John D. Oil and Gas Company does hereby
sell, assign and transfer unto RBS Citizens, N.A. dba Charter One all
interest(s) in Kykuit Resources, LLC (the “Company”), standing in the name of
the undersigned on the books of the Company and does hereby irrevocably
constitute and appoint
                                                             attorney to
transfer said interest(s) on the books of the Company with full power of
substitution in the premises.

          Dated:                       JOHN D. OIL AND GAS COMPANY
      By:           Print Name:   Gregory J. Osborne        Print Title:  
President   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
IRREVOCABLE POWER TO TRANSFER SECURITY
FOR VALUE RECEIVED, the undersigned, the Richard M. Osborne Trust Under Trust
Agreement of 1/13/95 does hereby sell, assign and transfer unto RBS Citizens,
N.A. dba Charter One all interest(s) in Kykuit Resources, LLC (the “Company”),
standing in the name of the undersigned on the books of the Company and does
hereby irrevocably constitute and appoint
                                                             attorney to
transfer said interest(s) on the books of the Company with full power of
substitution in the premises.

          Dated:                       RICHARD M. OSBORNE TRUST UNDER
TRUST AGREEMENT OF 1/13/95
      By:           Richard M. Osborne, Trustee           

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
AGREEMENT OF LLC
Reference is hereby made to the foregoing Pledge Agreement (the “Pledge
Agreement”) made of even date herewith. Each capitalized term used in this
Agreement of LLC and defined in the Pledge Agreement shall have the meaning
ascribed thereto in the Pledge Agreement. In order to induce Lender to execute
the Forbearance Agreement, to induce Lender to extend to or for the account of
Borrowers such other credit as Lender may from time to time deem advisable (all
upon such terms and conditions as Lender may from time to time deem advisable),
and in consideration of the foregoing and for other valuable considerations, the
undersigned hereby (a) represents and warrants to Lender that (i) the
jurisdiction under the laws of which John D. Oil is organized is Maryland;
(ii) the jurisdiction under the laws of which GPE is organized is Ohio;
(iii) the jurisdiction under the laws of which Oz is organized is Pennsylvania,
(iv) if a transfer of any Collateral may be registered upon books maintained for
that purpose by or on behalf of Borrowers, then Pledgor is the registered owner
of such Collateral, (v) other than the claims of Lender, KyKuit have no notice
of any adverse claim to any Collateral , and (vi) none of the Collateral is
subject to any right of first refusal or other restriction contained in KyKuit’s
certificate of formation or similar organizational documents or operating or
similar agreement or any other agreement by which Borrowers, Pledgor or KyKuit
are bound that could restrict transfer of any such interest to Lender or any
nominee thereof or the ability of any purchaser of any such interest to transfer
such interest, and (b) agrees with Lender that KyKuit will (i) not issue any
additional certificate or instrument representing any Collateral, (ii) not,
without Lender’s prior written consent, comply or agree to comply with any
notifications which direct the transfer of any Collateral or which direct that
the transfer of any Collateral be registered or that any such interests be
redeemed, except that, KyKuit will, without further consent by Pledgor, comply
with notifications communicated by Lender to KyKuit which direct the transfer of
any Collateral or which direct that the transfer of any or all of the Collateral
be registered or that any or all of such interests be redeemed, (iii) not become
bound by any agreement that could restrict transfer of any Collateral to Lender
or any nominee thereof or the ability of any purchaser of any such interest to
transfer such interest, and (iv) give immediate notice to Lender whenever KyKuit
has notice of any claim to any Collateral other than the claims of Lender.
Lender shall be entitled to equitable remedies (including, without limitation,
injunctive relief and specific performance) with respect to each breach or
anticipatory repudiation of any provision of this Agreement, and the undersigned
KyKuit hereby waives any defense which might be asserted to bar any such
equitable remedy. This Agreement shall be governed by the law (excluding
conflict of laws rules) of the State of Ohio.

 

 



--------------------------------------------------------------------------------



 



Signed at Cleveland, Ohio, this  _____  day of June, 2010.

            KYKUIT RESOURCES, LLC
By John D. Oil and Gas Company, Managing
Member of Kykuit Resources, LLC
      By:           Print Name:   Gregory J. Osborne        Print Title:  
President   

 

 